                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

RALPH RAMOS,

               Plaintiff,                    No. 2:16-cv-1855 TLN AC P
       v.

S. BOYACK, et al.,
                                             ORDER & WRIT OF
               Defendants.                   HABEAS CORPUS AD TESTIFICANDUM
                                     /

Ralph Ramos, CDCR # F-72113, a necessary and material witness in a trial commencing in this
case on October 21, 2019, is confined in Pelican Bay State Prison, in the custody of the Warden.
In order to secure this inmate’s attendance at trial, it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before United States
District Judge Troy L. Nunley at the United States District Court, Courtroom #2 (15th Floor),
501 I Street, Sacramento, California 95814, on Monday, October 21, 2019 at 9:00 a.m.

                     ACCORDINGLY, IT IS HEREBY ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate in the trial at the
United States District Court at the time and place noted above, from day to day until completion
of court proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ on
the Out-To-Court Desk, California State Prison Sacramento.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, Pelican Bay State Prison, P.O. Box 7000, Crescent City, California 95531-
7000:

WE COMMAND you to produce the inmate named above to participate in a trial before United
States District Judge Troy L. Nunley at the time and place noted above, until completion of trial
or as ordered by the court; and thereafter to return the inmate to the above institution.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: March 21, 2019
